 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of July 17, 2012,
between R3 Motion, Inc. (the “Company”) and T3 Motion, Inc. (the “Parent”), on
the one hand, and Ki Nam (“Executive”), on the other hand. The Company and
Executive are the “Parties” and, each, a “Party”. The Parent is made a party to
this Agreement in connection with its obligations under Section 3.4 hereof.

 

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the Parties agree as
follows:

 

1.          Employment, Title and Duties. The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, on the
terms and subject to the conditions set forth herein. During the Employment
Period (as defined in Section 2 below), Executive shall serve as Chief Executive
Officer (“CEO”) of the Company and shall report directly to the Board of
Directors of the Company (the “Board”). In his capacity as CEO, Executive shall
perform the duties consistent with those typical of a CEO of a publically traded
company and such other duties commensurate with his position as shall be
specified or designated by the Board from time to time. The principal place of
performance by Executive of his duties hereunder shall be determined, although
Executive may be required to reasonably travel outside of the area where the
Company’s headquarters is located in connection with the operations and affairs
of the Company.

 

2.          Term. Executive’s employment hereunder shall commence on July 17,
2012 (the “Commencement Date”) and shall continue for a period of two (2) years
thereafter (the “Initial Term”), subject to earlier termination exclusively as
provided for in Section 6 below, and subject to extension as provided in the
following sentence. Following the Initial Term, provided Notice of Non-Renewal
has not been given (as defined in and in accordance with the provisions of
Section 6.6 below), Executive’s employment hereunder shall automatically be
extended for successive, additional one-year periods (each a “Renewal Term”),
subject to earlier termination exclusively as provided for in Section 6 below.
For the purposes of this Agreement, the “Term” at any given time shall mean the
Initial Term as it may have been extended by one or more Renewal Terms as of
such time (without regard to whether Executive’s employment is terminated prior
to the end of such Term), and the “Employment Period” means the period of
Executive’s employment hereunder (regardless of whether such period ends prior
to the end of the Term and regardless of the reason for Executive’s termination
of employment hereunder).

 

3.           Compensation. During the Employment Period only (unless otherwise
expressly provided for herein), Executive shall be entitled to the following
compensation and benefits.

 

3.1           Salary. Executive shall receive a base salary (the “Base Salary”)
payable in substantially equal installments in accordance with the Company’s
normal payroll practices and procedures in effect from time to time and subject
to applicable withholdings and deductions. Executive’s starting Base Salary
shall be at the annual rate of $190,000. From time to time, the Board, at its
sole discretion, may review and adjust Executive’s Base Salary, except that the
annual rate of Executive’s Base Salary shall not be less than $190,000.

 

 

 

 

3.2           Bonus. Executive shall be eligible to participate in the Company’s
bonus plan (the “Bonus Plan”). Participants in the Bonus Plan shall be eligible
for annual bonus awards (each, a “Bonus”) based on the terms and conditions
thereof, which shall include annual performance goals for the Company and/or
Executive to be established by the Board or its Compensation Committee, in
consultation with Executive (“Performance Goals”). The Performance Goals for the
calendar year in which the Commencement Date occurs shall be established within
120 days of the Commencement Date, and the Performance Goals for subsequent
calendar years shall be established by no later than February 15th of each such
year. To be eligible for a Bonus, Executive must be employed by the Company at
the time such Bonus is paid.

 

3.3           Benefits. Executive shall have the right to receive or participate
in all employee benefit programs and perquisites established from time to time
by the Company on a basis that is no less favorable than such programs and
perquisites are provided by the Company to the Company’s other senior
executives, subject to the eligibility requirements and other terms of such
programs and perquisites, and subject to the Company’s right to amend, terminate
or take other action with respect to any such programs and perquisites.

 

3.4           Stock Options. On the Commencement Date, the Parent will grant to
Executive an option to purchase 250,000 shares of the Parent’s common stock (the
“Option”), with a per share exercise price equal to the then fair market value
of a share of the Parent’s common stock (a “Share”) on the Commencement Date,
under and subject to all of the terms of the Parent’s 2010 Stock Incentive Plan.
Subject to such terms, twenty-five percent (25%) of the Option will vest on the
first year anniversary of the Commencement Date, and the remaining portion of
the Option will vest in 24 equal and consecutive monthly installments commencing
on the date that is thirteen months immediately after the Commencement Date and
ending on the third year anniversary of the Commencement Date. Notwithstanding
the foregoing, in the event of a Change in Control, all unvested portions of the
Option shall thereupon become fully vested and exercisable. For the purposes of
this Agreement, a “Change in Control” shall mean approval by the Parent’s
shareholders of (i) a reorganization, merger, consolidation or other form of
corporate transaction or series of transactions, in each case, with respect to
which persons who were the Parent’s shareholders immediately prior to such
reorganization, merger or consolidation or other transaction do not, immediately
thereafter, own more than 60% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, in substantially the
same proportions as their ownership immediately prior to such reorganization,
merger, consolidation or other transaction, or (ii) the Parent’s liquidation or
dissolution or (iii) the sale of all or substantially all of the Parent’s assets
(unless such reorganization, merger, consolidation or other corporate
transaction, liquidation, dissolution or sale is subsequently abandoned).

 

3.5           Vacation and Other Paid Time Off. Executive will be entitled to 3
weeks of paid vacation per calendar year, as well as sick days and any other
paid time off, all in accordance with the then current Company policy.

 

 

 

 

3.6           Required Taxes and Withholdings. The Company shall withhold from
any payments made to Executive (including, without limitation, those made under
this Agreement) all federal, state, local or other taxes and withholdings as
shall be required pursuant to any law or governmental regulation or ruling.

 

4.          Best Efforts. During the Employment Period, Executive shall (i) in
all respects conform to and comply with the lawful directions and instructions
given to him by the Board; (ii) subject to the proviso below, devote such amount
of business time, energy and skill as necessary to carry out his services under
this Agreement; (iii) use his best efforts to promote and serve the interests of
the Company and to perform his duties and obligations hereunder in a diligent,
trustworthy, businesslike and efficient manner; (iv) comply with the policies
and practices established by the Company from time to time and made applicable
to its employees generally or senior executives; (v) not engage in any other
business, profession or occupation for compensation or otherwise that, directly
or indirectly, impairs or conflicts with the performance of his obligations and
duties to the Company, or create a potential business or fiduciary conflict with
the Company, as reasonably determined by the Board.

 

5.          Reimbursement for Expenses. Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder
in accordance with the Company’s expense reimbursement policies, as the same may
be modified by the Company from time to time in its sole and complete discretion
(the “Reimbursement Policies”). Subject to the provisions of Section 19.2 below
(“Section 409A Compliance”), the Company shall reimburse Executive for all such
proper expenses upon presentation by Executive of itemized accounts of such
expenditures in accordance with the terms of the Reimbursement Policies.

 

6.          Termination.

 

6.1           Death. Executive’s employment shall immediately and automatically
be terminated upon Executive’s death.

 

6.2           Disability. The Board may terminate Executive’s employment due to
a Disability by providing written notice of such termination and its effective
date to Executive. For the purposes of this Agreement, “Disability” shall mean
Executive has been, with or without a reasonable accommodation, unable to
perform the essential functions of the services contemplated hereunder due to a
physical or mental injury, infirmity or incapacity for a period of 120 days,
whether or not consecutive, during any twelve-month period. Any dispute as to
whether Executive is disabled shall be resolved by an independent physician,
reasonably acceptable to Executive and the Board, whose determination shall be
final and binding upon both Executive and the Company. If the Board and
Executive are unable to agree on the selection of such an independent physician,
each shall appoint a physician and those two physicians shall select a third
physician who shall make the determination of whether Executive has a
Disability. Notwithstanding the foregoing, in the event that, as a result of
earlier absence because of mental or physical incapacity, Executive incurs a
“separation from service” within the meaning of such term under “Section 409A”
(as defined in Section 19.2 below), Executive shall on such date automatically
be terminated from employment as a Disability termination.

 

 

 

 

6.3           For Cause by the Company. The Board may terminate Executive’s
employment for Cause, at any time, upon written notice describing the nature of
such Cause. For purposes of this Agreement, the term “Cause” means Executive’s
(i) willful misconduct; (ii) willful or gross neglect of his job duties; (iii)
material failure to materially perform his job duties; (iv) refusal to follow a
lawful directive of the Board, or committee thereof, that is materially related
to and consistent with the provisions of Section 1 above; (v) material failure
to materially comply with the Company’s policies and practices; (vi) an act of
moral turpitude, theft, fraud or dishonesty; (vii) commission of any felony or
misdemeanor (other than minor traffic violations or offenses of a comparable
magnitude not involving dishonesty, fraud or breach of trust); (viii) material
breach of any material term of a contractual agreement between Executive and the
Company, including, without limitation, this Agreement and the Confidentiality
Agreement (defined in Section 9 below); or (ix) a willful act that is (or
reasonably would be expected to be) materially damaging or detrimental to the
Company; provided, however, that, in the event of conduct described in clauses
(iii), (iv), (v), (viii) and (ix) that is capable of being cured, Cause shall
exist only if the Company provides written notice to Executive reasonably
detailing such grounds giving rise to Cause and Executive fails to cure such
grounds for Cause to the reasonable satisfaction of Employer within two (2)
business days after delivery to Executive of such written notice, if reasonably
curable within two (2) business days, or, if not, then within such time as is
reasonable under the circumstances, which in no event shall exceed fifteen (15)
calendar days. Executive’s date of termination in the event Executive’s
employment is terminated for Cause shall be the date on which Executive is given
notice of termination under this Section 6.3, except, if a notice period is
required, Executive’s date of termination shall be upon the expiration of said
notice period if Executive fails to previously cure the grounds giving rise to
Cause.

 

6.4           Resignation by Executive for Good Reason. Executive may resign his
employment hereunder for Good Reason, at any time, provided that Executive
provides the Company with ten (10) days’ prior written notice of such
resignation and such notice is given within thirty (30) days of when Good Reason
first arises. For the purpose of this Agreement, "Good Reason" means (i) a
material and substantial diminution in Executive’s duties, authority, or
responsibilities that would be inconsistent with Executive’s position (other
than while Executive is temporarily physically or mentally incapacitated or as
required by applicable law), (ii) a material failure by the Company to pay
Executive’s Base Salary as provided for herein; (iii) a material reduction of
the employment benefits provided for herein (which reduction is not applicable
to other employees), (iv) a requirement that Executive report to a person other
than the Board; or (v) other material breach by the Company of a material
provision of this Agreement; provided (i) Executive has provided the Company
with written notice reasonably detailing such breach within thirty (30) days of
the occurrence thereof or, if later, within thirty (30) days of the date upon
which Executive first becomes aware of such breach, and (ii) the Company fails
to cure such breach within thirty (30) days after delivery to it of such written
notice. Executive’s date of termination in the event Executive resigns his
employment for Good Reason shall be the effective date of Executive’s notice of
resignation for Good Reason, except that Company may waive all or any part of
the above-referenced 10-day notice period or of the 30-day cure period, in which
event Executive’s date of termination shall be the last day of such notice or
cure period that has not been waived or, if the entire notice or cure period has
been waived, the date that Executive provided notice of the event giving rise to
Good Reason or of his resignation for Good Reason.

 

 

 

 

6.5           Without Good Reason. Executive may terminate his employment
without Good Reason upon sixty (60) days prior written notice to the Board
without any liability.

 

6.6           Expiration of the Term. Provided Executive’s employment has not
been previously terminated pursuant to the terms hereof, Executive’s employment
shall be terminated upon the expiration of the then current Term if one Party
provides notice to the other of its decision not to renew this Agreement upon
the expiration of the then current Term (“Notice of Non-Renewal”). A Notice of
Non-Renewal by Executive shall be effective only if it is provided to the
Company at least sixty (60) days prior to the end of the then current Term.

 

7.          Effect of Termination of Employment.

 

7.1         Generally. In the event Executive’s employment with the Company
terminates, Executive shall have no right to receive any compensation, benefits
or any other payments or remuneration of any kind from the Company, except as
otherwise provided by this Section 7, in Section 18 below, in any separate
written agreement between Executive and the Company or as may be required by
law. In the event Executive’s employment with the Company is terminated for any
reason, Executive shall receive the following (collectively, the “Accrued
Amounts”): (i) his Base Salary through and including the effective date of his
termination of employment (the “Termination Date”), which shall be paid on the
Termination Date; (ii) payment for accrued unused vacation pay, subject to the
Company’s then current vacation policy, which shall also be paid on the
Termination Date; (iii) payment of any vested benefit due and owing under any
employee benefit plan, policy or program pursuant to the terms of such plan,
policy or program; and (iv) payment for unreimbursed business expenses subject
to, and in accordance with, the terms of Section 5 above.

 

7.2          Severance Benefits. In the event Executive’s employment is
terminated by the Company pursuant to Section 6.6 above (by Notice of
Non-Renewal), or by Executive pursuant to Section 6.4 hereof (Good Reason), in
addition to the Accrued Amounts, Executive shall be entitled to receive
severance benefits (the “Severance Benefits”), subject to and in accordance with
the terms of this Section 7.2.

 

(a)          The Severance Benefits shall consist of the following:

 

(i)          payment of an amount equal to Executive’s Base Salary immediately
prior to the Termination Date (“Executive’s Final Base Salary”), and provision
of medical benefits (or cash equivalent if necessary to comply with applicable
health care discrimination laws), for the greater of (i) the period of time from
the day after the Termination Date through the last day of the Term or (ii) a
six (6) month period, provided, however, that the aggregate amount described in
this Section 7.2(a)(i) shall be reduced by the present value of any other cash
severance or termination benefits payable to Executive under any other plans,
programs or arrangement of the Company, subject to compliance with Section 409A.

 

(b)          Provision of the Severance Benefits is conditioned on (i)
Executive’s continued compliance in all material respects with the terms of this
Agreement and of the Confidentiality Agreement (as defined in Section 9 below)
that, in each case, survive termination of Executive’s employment with the
Company, and (ii) Executive signing (without revoking if such right is provided
under applicable law), within 60 days following the Termination Date, a
separation agreement and release that is substantially in the form attached as
Exhibit A hereto (the “Separation Agreement”), which may be modified for changes
in the law. Payment of Executive’s Final Base Salary for the above period shall
be paid in the form of salary continuation pursuant to the terms and conditions
of Section 3.1 above, commencing on a regularly scheduled payroll date of the
Company within 90 days following the Termination Date, provided that, if such
90-day period spans two calendar years, then such salary continuation shall
commence in the calendar year following the year in which the Termination Date
occurs, and provided further that the first payment shall include payment for
any payroll dates between the Termination Date and the date of such payment.

 

 

 

 

8.          Notice of Termination. In the event Executive elects to terminate
his employment hereunder by resigning with Good Reason under Sections 6.4 above
or by giving Notice of Non-Renewal under Section 6.6 above, Executive agrees to
provide the Company with the applicable prior written notice of termination
required by such Sections (the “Notice Period”). The Board may, in their
discretion, place Executive on a paid leave of absence for all or any part of
the Notice Period. Additionally, during the Notice Period, (i) Executive shall
perform any duties and responsibilities the Board reasonably request of
Executive consistent with the provisions of Section 1 hereof, and (ii) the
Company retains the right to terminate Executive’s employment under Section 6.3
above.

 

9.          Confidentiality. Contemporaneously with their respective execution
of this Agreement, the Company and Executive shall each execute the Company’s
current standard Confidentiality Agreement (the “Confidentiality Agreement”), a
copy of which is annexed hereto as Exhibit B. The terms of the Confidentiality
Agreement are hereby incorporated by reference into this Agreement, except that,
to the extent there is an irreconcilable conflict between the terms of this
Agreement and those of the Confidentiality Agreement, the terms of this
Agreement shall govern. Executive’s execution and compliance with the terms of
the Confidentiality Agreement is a material term of this Agreement, upon which
Executive’s employment and continued employment with the Company is conditioned.

 

10.         Non-Solicitation.

 

10.1         Non-Solicitation of Employees. Executive acknowledges that
Executive will receive valuable Trade Secrets (as defined below) concerning the
Company’s employees which is not otherwise publicly available and which
Executive will learn of only through Executive’s employment with the Company.
Executive further acknowledges that the Company has hired, trained and developed
an unusual and extraordinary workforce through the expenditure of extensive
time, effort and resources, which it wishes to retain. Executive therefore
agrees that, during the period of Executive’s employment with the Company and
for 24 months after the termination thereof, Executive will not directly or
indirectly use any such Trade Secrets to induce or attempt to induce any
employee of the Company to leave the employ of the Company, or otherwise
interfere with the employment relationships of those in the Company’s employ.
For the purposes of this Agreement, the term “Trade Secrets” is defined under
Section 3426.1 of the California Civil Code and Section 1839 of the United
States Code.

 

 

 

 

10.2         Non-Solicitation of Clients, Business Partners and Business
Providers. Executive further acknowledges that Executive will receive valuable
Trade Secrets concerning the Company’s clients, business partners and business
providers which is not otherwise publicly available and which Executive will
learn of only through Executive’s employment with the Company. Executive
therefore agrees that during the period of Executive’s employment with the
Company and for 24 months after the termination thereof, Executive will not
directly or indirectly use any such Trade Secrets to solicit or attempt to
persuade or solicit any of the Company’s clients, business partners or business
providers to cease to do business with the Company, terminate or otherwise alter
their relationships with the Company or otherwise interfere with the Company’s
business relationships.

 

11.         Invention Assignment.

 

11.1         Disclosure. Executive agrees that, throughout the performance of
Executive’s services for the Company, all intellectual property, including,
without limitation, ideas, inventions, improvements, discoveries, strategies,
tools, concepts, designs, drawings, illustrations, and photographs, whether
patentable or unpatentable, and all works of authorship, whether copyrightable
or uncopyrightable, made, developed, conceived, modified, acquired, devised,
discovered or created by Executive, whether solely by Executive or jointly with
others, whether by using the Company’s or any of its subsidiaries’, divisions’,
affiliates’ or parents’, equipment, supplies, facilities, Confidential
Information (as defined in the Confidentiality Agreement) or Trade Secrets or
otherwise, and which relate to or pertain in any way at the time of conception
or reduction to practice of the invention or of creation of the work of
authorship to the business of the Company, or any of its subsidiaries,
divisions, affiliates or parents or actual or demonstrably anticipated research
or development of the Company, or any of its subsidiaries, divisions,
affiliates, or parents, or which result from any work performed by Executive for
the Company, or any of its subsidiaries, divisions, affiliates or parents, shall
be promptly disclosed in writing by Executive to the Company.

 

11.2         Works for Hire. Executive acknowledges that the intellectual
property referred to in Section 11.1 above, which is made, conceived or modified
jointly or solely by Executive at any time during the performance of services
for the Company, or its subsidiaries, divisions, affiliates or parents, or which
results from tasks assigned to Executive by the Company, shall be considered
“Works for Hire” under the copyright laws of the United States, and moreover,
that all rights, title and interest therein, including all rights of copyright,
patent or otherwise, in the United States and in all foreign countries, in any
form or medium and in all fields of use now known or hereafter existing, shall
belong exclusively to the Company and are hereby irrevocably assigned by
Executive to the Company. Executive agrees that the Company is under no further
obligation, monetary or otherwise, to Executive for such assignment.

 

11.3         Ownership. Any such intellectual property and/or Works for Hire as
described in Sections 11.1 and 11.2 above, shall be the exclusive property of
the Company or its assignee.

 

 

 

 

11.4         Assignment. Executive hereby irrevocably assigns to the Company or
its assignee, all of Executive’s rights, titles and interests in and to any such
intellectual property and Works for Hire described in Sections 11.1 and 11.2
above (to the extent such assignment is necessary to perfect ownership in the
property on behalf of the Company), and agrees that neither the Company, nor any
of its subsidiaries, divisions, affiliates or parents, are under any further
obligation, monetary or otherwise, to Executive for such assignment. Executive
agrees to execute, acknowledge and deliver to the Company, its successors and
assigns, all documentation, including, but not limited to, applications for
patents and/or copyrights, as the Company may deem necessary or desirable to
obtain and perfect the interests of the Company, its successors and assigns, in
any and all countries, in such intellectual property and/or Works for Hire and
to vest title thereto in the Company. This covenant shall not apply to an
invention that, pursuant to applicable law, excludes from assignment items which
were developed entirely on the Executive’s own time and without using the
Company’s, or its subsidiaries’, divisions’, affiliates’ or parents’, equipment,
facilities or Trade Secrets or Confidential Information. Executive acknowledges
that all unpatented intellectual property and/or Works for Hire as described in
this Section 11.4, which were owned and controlled by Executive on the initial
date of performance of services for the Company, have been listed by Executive
on Exhibit C attached hereto. By signing this Agreement, Executive acknowledges
receipt of a copy of this Agreement and of written notification of the
provisions of California Labor Code Section 2870 (which is attached hereto as
Exhibit D).

 

12.         Non-Disparagement. During and after Executive’s employment with the
Company, except as may be required by law, Executive must not make any statement
(verbal, written or otherwise) about the Company or its financial status,
business, personnel, directors, officers, consultants, services or business
methods that is intended to or is reasonably likely to disparage or denigrate
the Company.

 

13.         Cooperation. During and after the Employment Period, Executive shall
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding to the extent such claims, investigations or
proceedings relate to services performed or required to be performed by
Executive, pertinent knowledge possessed by Executive, or any act or omission by
Executive. Executive will also perform all acts and execute and deliver any
documents that may be reasonably necessary to carry out the provisions of this
paragraph. The Company will reimburse Executive for reasonable expenses
Executive incurs in fulfilling Executive’s obligations under this Section 13.

 

14.         Company Property. Executive agrees that all Confidential
Information, Trade Secrets, drawings, designs, reports, computer programs or
data, books, handbooks, manuals, files (electronic or otherwise), computerized
storage media, papers, memoranda, letters, notes, photographs, facsimile,
software, computers, PDAs, Blackberries and other documents (electronic or
otherwise), materials and equipment of any kind that Executive has acquired or
will acquire during the course of Executive’s employment with the Company are
and remain the property of the Company. Upon termination of employment with the
Company, or sooner if requested by the Company, Executive agrees to return all
such documents, materials and records to the Company and not to make or take
copies of the same without the prior written consent of the Company.

 

15.         Remedies. Executive acknowledges and agrees that a breach of any
provision of Sections 9-13 of this Agreement would injure the Company
irreparably in a way which could not be adequately compensated for by an award
of monetary damages. Therefore, Executive agrees that, in addition to such other
damages or remedies that may be available for any violations of such sections,
the Company shall be entitled to equitable relief, including, without
limitation, specific performance and/or immediate, preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting a
bond.

 

 

 

 

16.         Representations Regarding Prior Work and Legal Obligations.

 

16.1         Executive represents and warrants that Executive has no agreement
or other legal obligation with any prior employer, or any other person or
entity, that restricts Executive’s ability to accept employment with the
Company. Executive further represents and warrants that he is not a party to any
agreement (including, without limitation, a non-competition, non-solicitation,
no hire or similar agreement) and has no other legal obligation that restricts
in any way Executive’s ability to perform his duties and satisfy his other
obligations to the Company, including, without limitation, those under this
Agreement and the Confidentiality Agreement.

 

16.2         Executive represents and acknowledges that he has been instructed
by the Company that at no time should he divulge to or use for the benefit of
the Company any trade secret or confidential or proprietary information of any
previous employer or entity with which Executive was affiliated or of any other
third-party. Executive expressly represents and warrants that Executive has not
divulged or used any such information for the benefit of the Company and will
not do so.

 

16.3         Executive represents and agrees that the Executive has not and will
not misappropriate any intellectual property belonging to any other person or
entity.

 

16.4         Executive represents and acknowledges that the Company is basing
important business decisions on these representations, agreements and
warranties, and he affirms that all of the statements included herein are true.
Executive agrees that Executive shall defend, indemnify and hold the Company
harmless (including attorneys’ fees) from any liability, expense or claim by any
person in any way arising out of, relating to, or in connection with a breach
and/or the falsity of any of the representations, agreements and warranties made
by Executive in this Section 16.

 

17.         Insurance. The Company shall have the right to take out life,
health, accident, “key-man” or other insurance covering Executive, in the name
of the Company and at the Company’s expense in any amount deemed appropriate by
the Company, but not to exceed [Five Million Dollars ($5,000,000)]. Executive
shall assist the Company in obtaining such insurance, including, without
limitation, submitting to any required examinations by a doctor mutually
acceptable to the Company and Executive, and providing information and data
required by insurance companies. Notwithstanding the foregoing, the
uninsurability of Executive shall not constitute a breach of this Agreement by
Executive.

 

18.         Indemnification and Liability Insurance. The Company will indemnify
the executive and hold him harmless pursuant to the terms of the Company’s
Indemnification Policy (a copy of which is annexed hereto as Exhibit E) and to
the extent provided by the Company’s charter documents. The Company will cover
Executive under its officers’ and directors’ liability insurance in the same
amount and to the same extent as the Company covers its other officers and
directors. If, after the Company indemnifies Executive hereunder, it is finally
adjudicated that Executive was not entitled to have been so indemnified,
Executive shall promptly repay to the Company the full amount for which he was
so indemnified.

 

 

 

 

19.         Miscellaneous Provisions.

 

19.1         IRCA Compliance. This Agreement, and Executive’s employment with
the Company, is conditioned on Executive’s establishing Executive’s identity and
authorization to work as required by the Immigration Reform and Control Act of
1986 (IRCA).

 

19.2         Section 409A Compliance. Unless otherwise expressly provided, any
payment of compensation by Company to Executive, whether pursuant to this
Agreement or otherwise, shall be made no later than the 15th day of the third
month (i.e., 2½ months) after the later of the end of the calendar year or the
Company’s fiscal year in which Executive’s right to such payment vests (i.e., is
not subject to a “substantial risk of forfeiture” for purposes of Code Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)). For
purposes of this Agreement, termination of employment shall be deemed to occur
only upon “separation from service” as such term is defined under Section 409A.
Each payment and each installment of any severance payments provided for under
this Agreement shall be treated as a separate payment for purposes of
application of Section 409A. To the extent that any severance payments
(including payments on termination for “Good Reason”) come within the definition
of “involuntary severance” under Section 409A, such amounts up to the lesser of
two times the Executive’s annual compensation for the year preceding the year of
termination or two times the Section 401(a)(17) limit for the year of
termination, shall be excluded from “deferred compensation” as allowed under
Section 409A, and shall not be subject to the following Section 409A compliance
requirements. All payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) are intended to comply with the requirements of Section
409A, and shall be interpreted in accordance therewith. Neither party
individually or in combination may accelerate, offset or assign any such
deferred payment, except in compliance with Section 409A. No amount shall be
paid prior to the earliest date on which it is permitted to be paid under
Section 409A and Executive shall have no discretion with respect to the timing
of payments except as permitted under Section 409A. Any Section 409A payments
which are subject to execution of a waiver and release which may be executed
and/or revoked in a calendar year following the calendar year in which the
payment event (such as termination of employment) occurs shall commence payment
only in the calendar year in which the release revocation period ends as
necessary to comply with Section 409A. In the event that Executive is determined
to be a “key employee” (as defined and determined under Section 409A) of the
Company at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be “nonqualified deferred
compensation” payable upon separation from service shall be made no earlier than
(i) the first day of the seventh (7th) complete calendar month following such
termination of employment, or (ii) Executive’s death, consistent with the
provisions of Section 409A.  Any payment delayed by reason of the prior sentence
shall be paid out in a single lump sum at the end of such required delay period
in order to catch up to the original payment schedule.  All expense
reimbursement or in-kind benefits subject to Section 409A provided under this
Agreement or, unless otherwise specified in writing, under any Company program
or policy, shall be subject to the following rules: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided during one calendar year
may not affect the benefits provided during any other year; (ii) reimbursements
shall be paid no later than the end of the calendar year following the year in
which the Executive incurs such expenses, and the Executive shall take all
actions necessary to claim all such reimbursements on a timely basis to permit
the Company to make all such reimbursement payments prior to the end of said
period, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
herein to the contrary, no amendment may be made to this Agreement if it would
cause the Agreement or any payment hereunder not to be in compliance with
Section 409A.

 

 

 

 

19.3         Limitation on Benefits. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 19.3, would
be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code (determined in accordance with the reduction of
payments and benefits paragraph set forth below); whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in Executive’s receipt
on an after-tax basis, of the greatest amount of benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless Executive and the Company otherwise agree in
writing, any determination required under this Section shall be made in writing
by the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely in reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. If any Payments would be reduced pursuant to the immediately preceding
sentence but would not be so reduced if the stockholder approval requirements of
section 280G(b)(5) of the Code are satisfied, the Company shall use its
reasonable best efforts to cause such payments to be submitted for such approval
prior to the event giving rise to such payments. The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order.

 

19.4         Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the heirs, executors, administrators,
successors and legal representatives of Executive, and shall inure to the
benefit of and be binding upon the Company and its successors and assigns, but
the obligations of Executive are personal services and may not be delegated or
assigned. Executive shall not be entitled to assign, transfer, pledge, encumber,
hypothecate or otherwise dispose of this Agreement, or any of Executive’s rights
and obligations hereunder, and any such attempted delegation or disposition
shall be null and void and without effect. This Agreement may be assigned by the
Company to a person or entity that is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

 

 

 

 

19.5         Severability and Blue Penciling. If any provision of this Agreement
is held to be invalid, the remaining provisions shall remain in full force and
effect. However, if any court determines that any covenant in this Agreement,
including, without limitation, any covenant in the Confidentiality Agreement, is
unenforceable because the duration, geographic scope or restricted activities
thereof are overly broad, then such provision or part thereof shall be modified
by reducing the overly broad duration, geographic scope or restricted activities
by the minimum amount so as to make the covenant, in its modified form,
enforceable.

 

19.6         Choice of Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to principles of conflicts of law. Additionally, the parties hereto agree
that any proceeding for preliminary injunctive relief or any other non-arbitral
claim relating to or arising out of this Agreement or Executive’s employment
with the Company shall be resolved exclusively in an appropriate state or
federal court located in Orange County, California or, if there is no federal
court in such county, then the closest federal court to Orange County, and the
parties hereto hereby consent and waive any objection to the jurisdiction of any
such court.

 

19.7         Arbitration. All claims, disputes and controversies arising out of,
or related to this Agreement, the Confidentiality Agreement, Executive’s
employment with Company or the separation of that employment shall be submitted
to final and binding arbitration pursuant to the terms of this Section 19.7 with
the sole exception of: (i) claims for workers’ compensation benefits; (ii)
claims for unemployment insurance compensation benefits; and (iii) to the extent
required by law, administrative claims before applicable federal and state
administrative agencies (including but not limited to the Department of Fair
Employment and Housing, the Equal Employment Opportunity Commission, and any
unfair labor charge which is to be brought under the National Labor Relations
Act). Examples of claims, disputes or controversies that must be resolved
through arbitration rather than a court include, but are not limited to, wage
and benefit claims; contract claims; personal injury claims; tort claims; claims
for wrongful termination; defamation claims; claims for discrimination and
harassment; and any other employment-related claim of any kind, including claims
relating to this Agreement or any alleged breach thereof. To the extent
permitted by applicable law, (i) claims required to be arbitrated hereunder must
be brought in the Parties’ individual capacity, and not as a plaintiff or class
member in any purported class or representative proceeding, and (ii) the
arbitrator may not consolidate more than one person’s/entity’s claims, and may
not otherwise preside over any form of a representative or class proceeding.
Such arbitration shall be conducted in the State of California in the county in
which Executive performed services for the Company and shall be administered by
the American Arbitration Association’s (“AAA”) in accordance with the AAA’s then
current employment arbitration rules and procedures, as well as the Federal
Arbitration Act (the “FAA”) and Cal. Code Civ. Proc.§1280, et seq. and any
successor or replacement statutes. Claims must be submitted to the AAA for
arbitration in accordance with the AAA’s rules for commencing an arbitration and
within the time period set forth in the applicable statute of limitations. The
arbitral award shall be binding upon the parties. Judgment upon the award
rendered by the arbitrator may be entered in any court having competent
jurisdiction thereof. Fees of the Arbitrator shall be paid by the Company where
required by applicable law. Otherwise, each party shall be solely responsible
for paying their own costs associated with the arbitration, including but not
limited to their own attorneys’ fees and expert witness fees. However, if either
Party prevails on a statutory or contract claim which affords the prevailing
party their attorneys’ fees, the arbitrator may award reasonable attorneys’ fees
to the prevailing Party. The arbitrator shall have the authority to award any
damages authorized by law. The award of the arbitrator shall be in writing and
shall contain the arbitrator’s factual findings, legal conclusions and reasons
for the award. THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR
RIGHTS TO BRING SUCH CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

 

 

 

 

19.8        Notices.

 

(a)          Any notice or other communication under this Agreement shall be in
writing and shall be delivered by hand, email, facsimile or mailed by overnight
courier or by registered or certified mail, postage prepaid:

 

(i)          If to Executive, to Executive’s address on the books and records of
the Company, with copies to Kevin Leung, LKP Global Law, LLP, 1901 Avenue of the
Stars, Suite 480, Los Angeles, CA 90067, kleung@lkpgl.com.

 

(ii)         If to the Company, to the Chairman of the Board of Directors, 2990
Airway Avenue, Building A, Costa Mesa California 92626, or at such other mailing
address, email address or facsimile number as it may have furnished in writing
to Executive, with copies to Fran Stoller, Loeb & Loeb LLP, 345 Park Avenue, New
York, N.Y. 10154, fstoller@loeb.com.

 

(b)          Any notice so addressed shall be deemed to be given: if delivered
by hand, email or facsimile, on the date of such delivery; if mailed by
overnight courier, on the first business day following the date of such mailing;
and if mailed by registered or certified mail, on the third business day after
the date of such mailing.

 

19.9        Survival of Terms. All provisions of this Agreement that, either
expressly or impliedly, contain obligations that extend beyond termination of
Executive’s employment hereunder, as well as the terms of the Confidentiality
Agreement, shall survive the termination of this Agreement and of Executive’s
employment hereunder for any reason.

 

19.10      Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning, and not strictly
for or against any Party. The Parties acknowledge that both of them have
participated in drafting this Agreement; therefore, any general rule of
construction that any ambiguity shall be construed against the drafter shall not
apply to this Agreement. In this Agreement, unless the context otherwise
requires, the masculine, feminine and neuter genders and the singular and the
plural include one another.

 

 

 

 

19.11         Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire understanding and agreement of the Parties. Such
agreements supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements regarding such subject matter. The
Company and Executive each acknowledges and agrees that it/he is not relying on,
and it/he may not rely on, any oral or written representation of any kind that
is not set forth in writing in this Agreement.

 

19.12         Waivers and Amendments. This Agreement may be altered, amended,
modified, superseded or canceled, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party alleged to have waived compliance. Any such signature of the Company must
be by an authorized signatory for the Board. No delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

19.13         Counterparts. This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic, electronically scanned and facsimiles of such signed counterparts
may be used in lieu of the originals for any purpose.

 

[The remainder of this page is intentionally blank; signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

/s/ Ki Nam   KI NAM       R3 MOTION, INC.         By: /s/ Ki Nam     Name: Ki
Nam     Title: Chief Executive Officer         T3 MOTION, INC.         By: /s/
Rod Keller     Name: Rod Keller     Title: Chief Executive Officer  

 

 

 

